PER CURIAM.
These are consolidated cases consisting of an appeal and a petition for writ of certio-rari. Having determined that certiorari is the appropriate vehicle for review of the matter in issue we dismiss the appeal.
Petitioner was afforded procedural due process in the circuit court. Accordingly, we have examined the record to determine: (1) whether there was any competent evidence to support the trial court’s determination (and we emphasize that we are not here concerned with whether there was substantial competent evidence); and (2) whether there were material fundamental errors in applying the law (which requires more than a demonstration of mere error). Dooley v. Culver, 392 So.2d 575 (Fla. 4th DCA 1980). The numbered phrases define the two aspects of the term “essential requirements of the law” that frequently appear in the jurisprudence. Put another way, after examining for procedural due process we determine whether the circuit court “applied the correct law.” City of Deerfield Beach v. Vaillant, 419 So.2d 624, 626 (Fla.1982).
The record having disclosed competent evidence to support the determination by the circuit court and no fundamental error in application of the law having been demonstrated, we deny the petition for writ of certiorari.
CERTIORARI DENIED.
DOWNEY, HERSEY and DELL, JJ., concur.